ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-342, concluding that JOHN L. BLUNT of FAIRVIEW, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client trust funds), RPC 1.15(b) (failure to promptly deliver funds to third parties), RPC 8.1(b) (failure to correct a misapprehension known by respondent to have arisen in connection with a disciplinary matter and failure to cooperate with *72disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), Rule l:20-3(g)(3) (failure to cooperate in a disciplinary investigation), and Rule 1:21-6 (record-keeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to provide the Office of Attorney Ethics with reconciliations of his attorney trust account and continue to receive psychiatric treatment and participate in the Lawyers’ Assistance Program until discharged;
And JOHN L. BLUNT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOHN L. BLUNT is hereby reprimanded; and it is further
ORDERED that JOHN L. BLUNT provide the Office of Attorney Ethics with reconciliations of his attorney trust account within thirty days after respondent’s receipt of the bank records necessary for the reconciliation; and it is further
ORDERED that JOHN L. BLUNT provide the Office of Attorney Ethics with monthly trust account reconciliations for a period of one year, and until the further Order of the Court; and it is further
ORDERED that all activity in connection with the trust account of JOHN L. BLUNT be supervised by a fiscal agent approved by the Office of Attorney Ethics, who shall co-sign trust account cheeks and report to the Office of Attorney Ethics on a schedule to be established by the Director, until the further Order of the Court; and it is further
ORDERED that JOHN L. BLUNT continue to be treated by his current psychiatrist and continue to participate in the Lawyers’ Assistance Program until discharged; and it is further
*73ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.